       Case 2:20-cv-01143-DLR Document 75 Filed 07/17/20 Page 1 of 10



 1   Thomas R. McCarthy (pro hac application pending)
     tom@consovoymccarthy.com
 2
     Cameron T. Norris (pro hac application pending)
 3   cam@consovoymccarthy.com
     CONSOVOY MCCARTHY PLLC
 4   1600 Wilson Blvd., Ste. 700
 5   Arlington, Virginia 22209

 6   Patrick Strawbridge (pro hac application pending)
     patrick@consovoymccarthy.com
 7
     CONSOVOY MCCARTHY PLLC
 8   Ten Post Office Square, 8th Floor South PMB #706
     Boston, Massachusetts 02109
 9   Tel: (703) 243-9423
10
     Kory Langhofer (Ariz. Bar No. 024722)
11   kory@statecraftlaw.com
     Thomas Basile (Ariz. Bar No. 031150)
12
     tom@statecraftlaw.com
13   STATECRAFT PLLC
     649 North Fourth Avenue, Suite B
14   Phoenix, Arizona 85003
15   Tel: (602) 382-4078
     Counsel for Intervenors Republican National Committee, et al.
16
                        IN THE UNITED STATES DISTRICT COURT
17
                            FOR THE DISTRICT OF ARIZONA
18
     The Arizona Democratic Party, et al.,                   No. 2:20-cv-01143-DLR
19
                            Plaintiffs,
20
     v.                                                    ANSWER OF REPUBLICAN
21                                                         NATIONAL COMMITTEE,
     Katie Hobbs, et al.,                                ARIZONA REPUBLICAN PARTY
22                                                        AND DONALD J. TRUMP FOR
                            Defendants,                    PRESIDENT, INC. TO THE
23                                                              COMPLAINT
24   and

25
     State of Arizona, et al.
26
27                          Intervenor-Defendants.

28
                                                     1
       Case 2:20-cv-01143-DLR Document 75 Filed 07/17/20 Page 2 of 10



 1          The Republican National Committee, Arizona Republican Party, and Donald J.
 2   Trump for President, Inc. (collectively, “Intervenors”) submit this Answer to Plaintiffs’
 3   complaint (Doc. 1):
 4                                    NATURE OF THE CASE
 5          1.       This paragraph states legal conclusions to which no response is required.
 6          2.       Intervenors lack sufficient information to admit or deny Plaintiffs’ motives
 7   for bringing the lawsuit. The remaining allegations of this paragraph are denied.
 8          3.       Intervenors lack sufficient information to admit or deny the factual
 9   allegations in this paragraph. This paragraph states legal conclusions to which no response
10   is required.
11          4.       Intervenors admit that Arizona is suffering from the COVID-19 pandemic.
12   Intervenors lack sufficient information to admit or deny Plaintiffs’ other allegations in this
13   paragraph.
14          5.       Intervenors lack sufficient information to admit or deny the factual
15   allegations in this paragraph. This paragraph states legal conclusions to which no response
16   is required.
17          6.       Intervenors lack sufficient information to admit or deny Plaintiffs’
18   allegations in this paragraph.
19          7.       Denied.
20          8.       Intervenors lack sufficient information to admit or deny the factual
21   allegations in this paragraph. This paragraph states legal conclusions to which no response
22   is required.
                                  JURISDICTION AND VENUE
23
24          9.       This paragraph states legal conclusions to which no response is required.

25          10.      This paragraph states legal conclusions to which no response is required.

26          11.      This paragraph states legal conclusions to which no response is required.

27          12.      Intervenors lack sufficient information to admit or deny the factual

28   allegations in this paragraph. This paragraph states legal conclusions to which no response


                                                   2
       Case 2:20-cv-01143-DLR Document 75 Filed 07/17/20 Page 3 of 10



 1   is required.
 2          13.      This paragraph states legal conclusions to which no response is required.
 3          14.      This paragraph states legal conclusions to which no response is required.
 4                                           PARTIES
 5          15.      Intervenors lack sufficient information to admit or deny the factual
 6   allegations in this paragraph.
 7          16.      Intervenors lack sufficient information to admit or deny the factual
 8   allegations in this paragraph. This paragraph states legal conclusions to which no response
 9   is required.
10          17.      Intervenors lack sufficient information to admit or deny the factual
11   allegations in this paragraph. This paragraph states legal conclusions to which no response
12   is required.
13          18.      Intervenors lack sufficient information to admit or deny the factual
14   allegations in this paragraph. This paragraph states legal conclusions to which no response
15   is required.
16          19.      Intervenors lack sufficient information to admit or deny the factual
17   allegations in this paragraph. This paragraph states legal conclusions to which no response
18   is required.
19          20.      Denied.
20          21.      Intervenors lack sufficient information to admit or deny Plaintiffs’
21   representations as to DNC’s alleged activities. The remaining allegations of this paragraph
22   are denied.
23          22.      Denied.
24          23.      Intervenors lack sufficient information to admit or deny the factual
25   allegations in this paragraph. This paragraph states legal conclusions to which no response
26   is required.
27          24.      Denied.
28          25.      Denied.


                                                  3
       Case 2:20-cv-01143-DLR Document 75 Filed 07/17/20 Page 4 of 10



 1         26.      Intervenors admit that Katie Hobbs is the Secretary of State for the State of
 2   Arizona. This paragraph states legal conclusions to which no response is required.
 3         27.      Admitted.
 4         28.      Admitted.
 5         29.      Admitted.
 6         30.      Admitted.
 7         31.      Admitted.
 8         32.      Admitted.
 9         33.      Admitted.
10         34.      Admitted.
11         35.      Admitted.
12         36.      Admitted.
13         37.      Admitted.
14         38.      Admitted.
15         39.      Admitted.
16         40.      Admitted.
17         41.      Admitted.
                                   STATEMENT OF FACTS
18
19         42.      This paragraph states legal conclusions to which no response is required.

20         43.      This paragraph states legal conclusions to which no response is required.

21         44.      Denied.

22         45.      This paragraph states legal conclusions to which no response is required.

23         46.      This paragraph states legal conclusions to which no response is required.

24         47.      This paragraph states legal conclusions to which no response is required.

25         48.      The referenced documents speak for themselves. Plaintiffs’ remaining

26   allegations in this paragraph are denied. This paragraph states legal conclusions to which

27   no response is required.

28         49.      The referenced documents speak for themselves.


                                                 4
       Case 2:20-cv-01143-DLR Document 75 Filed 07/17/20 Page 5 of 10



 1         50.         This paragraph states legal conclusions to which no response is required.
 2         51.         Intervenors deny the first sentence and lack sufficient information to admit
 3   or deny the second.
 4         52.         Intervenors lack sufficient information to admit or deny the allegations in
 5   this paragraph.
 6         53.         Intervenors lack sufficient information to admit or deny the allegations in
 7   this paragraph.
 8         54.         Intervenors lack sufficient information to admit or deny the allegations in
 9   this paragraph.
10         55.         Denied.
11         56.         Intervenors lack sufficient information to admit or deny the allegations in
12   this paragraph. This paragraph states legal conclusions to which no response is required.
13         57.         Denied.
14         58.         Denied.
15                                     COUNT I
      (Undue Burden on the Right to Vote in Violation of the First Amendment and the
16
                 Equal Protection Clause of the Fourteenth Amendment)
17
           59.         Intervenors reallege and incorporate by reference all prior paragraphs of this
18   Answer and the paragraphs in the counts below as though fully set forth herein.
19         60.         This paragraph states legal conclusions to which no response is required.
20         61.         This paragraph states legal conclusions to which no response is required.
21         62.         Denied.
22         63.         Denied.
23                                             COUNT II
24      (Denial of Procedural Due Process in Violation of the Fourteenth Amendment)
25         64.         Intervenors reallege and incorporate by reference all prior paragraphs of this
26   Answer and the paragraphs in the counts below as though fully set forth herein.
27         65.         This paragraph states legal conclusions to which no response is required.
28


                                                     5
       Case 2:20-cv-01143-DLR Document 75 Filed 07/17/20 Page 6 of 10



 1          66.        This paragraph states legal conclusions to which no response is required.
 2          67.        Denied.
 3          68.        Denied.
 4          69.        Denied.
 5                                        GENERAL DENIAL
 6          70.        Intervenors deny each and every allegation not expressly admitted herein.
 7                                   AFFIRMATIVE DEFENSES
 8          1.         The Complaint fails, in whole or in part, to state a claim upon which relief
 9   can be granted.
10          2.         The counts are barred in whole or in part by the doctrine of abstention.
11          3.         Plaintiffs’ claims are barred under the political question or justiciability
12   doctrine.
13          4.         Plaintiffs are estopped from bringing some or all of the claims asserted in
14   this action.
15          5.         Plaintiffs are equitably estopped from bringing some or all of the claims
16   asserted in this action.
17          6.         Plaintiffs’ unclean hands preclude the relief they seek herein.
18          7.         Plaintiffs have waived their right to bring some or all of the claims asserted
19   in this action.
20          8.         Plaintiffs’ claims are barred in whole or in part by the doctrine of res
21   judicata.
22          9.         Plaintiffs’ claims are barred in whole or in part by the doctrine of illegality.
23          10.        The Complaint fails, in whole or in part, because Plaintiffs have failed to
24   take reasonable steps to avoid harm.
25          11.        Plaintiffs’ claims for equitable relief are barred to the extent they seek an
26   affirmative or mandatory injunction.
27          12.        Additional facts may be revealed by discovery that support affirmative
28   defenses presently available to but unknown by Intervenors. Accordingly, Intervenors


                                                     6
       Case 2:20-cv-01143-DLR Document 75 Filed 07/17/20 Page 7 of 10



 1   hereby reserve the right to amend this Answer at a later time to assert any matters
 2   constituting an avoidance or affirmative defense, including those set forth in Fed. R. Civ.
 3   P. 8(c) and 12(b).
                                      PRAYER FOR RELIEF
 4
 5           Intervenors deny that Plaintiffs are entitled to their requested relief. They request

 6   that:

 7           A.     The claims in the Complaint be fully dismissed with prejudice;

 8           B.     The Court otherwise enter judgment against Plaintiffs with prejudice;

 9           C.     The Plaintiffs take nothing;

10           D.     Intervenors be awarded their fees and costs; and

11           E.     The Court grant such further relief as it deems just and proper.

12
     Dated: July 17, 2020
13
14                                                  STATECRAFT PLLC
15
                                              By:     /s/Thomas Basile
16                                                  Kory Langhofer
                                                    Thomas Basile
17                                                  649 North Fourth Avenue, First Floor
                                                    Phoenix, Arizona 85003
18
19                                                  CONSOVOY MCCARTHY PLLC
20                                                  Thomas R. McCarthy (pro hac pending)
                                                    Cameron T. Norris (pro hac pending)
21
                                                    1600 Wilson Blvd., Ste. 700
22                                                  Arlington, Virginia 22209
23                                                  Patrick Strawbridge (pro hac pending)
24                                                  Ten Post Office Square
                                                    8th Floor South PMB #706
25                                                  Boston, Massachusetts 02109
26                                                  Attorneys for Intervenors Republican
                                                    National Committee, Arizona Republican
27                                                  Party, and Donald J. Trump for President,
                                                    Inc.
28


                                                    7
       Case 2:20-cv-01143-DLR Document 75 Filed 07/17/20 Page 8 of 10



 1
                                CERTIFICATE OF SERVICE
 2

 3         I hereby certify that on July 17, 2020, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4
     Notice of Electronic Filing to the following CM/ECF registrants:
 5
     Alexis E. Danneman
 6
     Joshua L. Boehm
 7   Perkins Coie LLP
     2901 North Central Avenue, Suite 2000
 8   Phoenix, Arizona 85012-2788
 9   ADanneman@perkinscoie.com
     JBoehm@perkinscoie.com
10   Attorneys for the Plaintiffs
11   Roopali Desai
     Andy Gaona
12   Kristen Yost
     Coppersmith Brockelman PLC
13   2800 North Central Avenue, Suite 1900
     Phoenix, Arizona 85004
14   rdesai@cblawyers.com
     agaona@cblawyers.com
15   kyost@cblawyers.com
     Attorneys for the Secretary of State
16
     Drew Ensign
17   Jennifer Wright
     Robert Makar
18   Arizona Attorney General’s Office
     2005 North Central Avenue
19   Phoenix, Arizona 85004
     Drew.Ensign@azag.gov
20   Jennifer.Wright@azag.gov
     Robert.Makar@azag.gov
21   Attorneys for the State of Arizona
22   Joseph D. Young
     Apache County Attorney’s Office
23   P.O. Box 637
     Saint Johns, Arizona 85936
24   jyoung@apachelaw.net
     Attorney for the Apache County Recorder
25
     Britt Hanson
26   Christine Roberts
     Cochise County Attorney’s Office
27   P.O. Box CA
     Bisbee, Arizona 85603
28   bhanson@cochise.az.gov


                                               8
       Case 2:20-cv-01143-DLR Document 75 Filed 07/17/20 Page 9 of 10



 1   croberts@cochise.az.gov
     Attorneys for the Cochise County Recorder
 2
     Rose Winkeler
 3   Coconino County Attorney’s Office
     110 East Cherry Ave.
 4   Flagstaff, Arizona 86001
     rwinkeler@coconino.az.gov
 5   Attorney for the Coconino County Recorder
 6   Jeff Dalton
     Gila County Attorney’s Office
 7   1400 East Ash Street
     Globe, Arizona 85501
 8   jdalton@gilacountyaz.gov
     Attorney for the Gila County Recorder
 9
     Kenneth Angle
10   Graham County Attorney’s Office
     800 West Main Street
11   Safford, Arizona 85546
     kangle@graham.az.gov
12   Attorney for the Graham County Recorder
13   Ryan Dooley
     La Paz County Attorney’s Office
14   1320 Kofa Avenue
     Parker, Arizona 85344
15   rdooley@lapazcountyaz.org
     Attorney for the La Paz County Recorder
16
     Joseph Branco
17   Joseph La Rue
     Maricopa County Attorney’s Office
18   222 North Central Avenue, Suite 1100
19   Phoenix, Arizona 85004
     brancoj@mcao.maricopa.gov
20   ca-civilmailbox@mcao.maricopa.gov
     Attorney for the Maricopa County Recorder
21
     Jeff Haws
22   Mohave County Attorney’s Office
     315 N. 4th St.
23   Kingman, Arizona 86401
     Jeff.Haws@mohavecounty.us
24   Attorney for the Mohave County Recorder

25   Jason Moore
     Navajo County Attorneys Office
26   P.O. Box 668
     Holbrook, AZ 86025
27   jason.moore@navajocountyaz.gov
     Attorney for the Navajo County Recorder
28


                                                 9
      Case 2:20-cv-01143-DLR Document 75 Filed 07/17/20 Page 10 of 10



 1   Daniel Jurkowitz
     Pima County Attorney’s Office
 2   32 North Stone Avenue, Suite 2100
     Tucson, Arizona 85701
 3   Daniel.Jurkowitz@pcao.pima.gov
     Attorney for the Pima County Recorder
 4
     Craig Cameron
 5   Pinal County Attorney’s Office
     30 N. Florence St.
 6   Florence, Arizona 85132
     Craig.Cameron@pinal.gov
 7   Attorney for the Pinal County Recorder
 8   Kimberly Hunley
     Santa Cruz County Attorney’s Office
 9   2150 North Congress Drive, Suite 201
     Nogales, Arizona 85621
10   khunley@santacruzcountyaz.gov
     Attorney for the Santa Cruz County Recorder
11
     Thomas M. Stoxen
12   Yavapai County Attorney’s Office
13   255 E. Gurley Street
     Prescott, Arizona 86301
14   thomas.stoxen@yavapai.us
     Attorneys for the Yavapai County Recorder
15
16   William J. Kerekes
     Office of the Yuma County Attorney
17   250 West Second Street, Suite G
18   Yuma, Arizona 85364
     YCAttyCivil@yumacountyaz.gov
19   Attorney for the Yuma County Recorder
20
21
22                                                    By:    /s/Thomas Basile
                                                            Thomas Basile
23
24
25
26
27
28


                                                 10
